DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Zadrozny (Reg. 30,985) on 3/1/2022.

The application has been amended as follows: 

Claim 1. A device for extinguishing a fire, the device comprises a body having a having a top surface, a bottom surface and side surfaces, the bottom surface having an opening with corner regions adjacent the opening, the cover member covers the corner regions cover and the released expanded glass granulate is covered by the surrounding cover member.

Claim 22. The device as in claim 1 and wherein the cover member is a flexible fabric material.

Claim 23. Cancelled.
Claim 24. Cancelled.

Claim 25. The device as in claim 1 and wherein the opening has a generally hexagonal shape 

Reasons for Allowance
Claims 1-3, 5-8, 11-13, 15, 22 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art such as Bennett, US Pub No 2007/0068686 A1, Pasewald, US Pub No 2017/0155103 A1, or Wyant, US Pat No 2,917,116, do not disclose or render obvious the claimed invention. Specifically, Bennett does not demonstrate a removable fire resistant cover member, the cover member having a top surface, bottom surface and side surfaces, the bottom surface having an opening with corner regions adjacent the opening, where the cover member covers one of the first and second faces and the side walls of the body and the corner regions cover the other of the first and second faces to retain the body within the cover member. Pasewald does not demonstrate a body having a first face, a second face opposite .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752